Citation Nr: 1719598	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-11 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for axillary/brachial deep vein thrombosis (DVT) due to VA surgery.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for lung disease, and aggravation of service-connected hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis, due to VA surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed. 

In June 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record supports a finding that the axillary/brachial DVT was caused by VA surgery and the proximate cause of the disability was an event not reasonably foreseeable.

2.  The preponderance of the competent evidence of record supports a finding that the VA surgery did not cause the Veteran's lung disease, nor aggravate his service connected-hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis.

CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 for axillary/brachial DVT have been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2016).

2.  The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 for lung disease, and aggravation of service-connected hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  In addition, the Board obtained an independent medical expert opinion on the dispositive issues in the case which, for the reasons indicated below, was adequate to decide the claim. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
The Board will therefore proceed to the merits of the appeal.

Analysis
During his June 2016 hearing, the Veteran indicated that the retention of a foreign object caused an infection, which caused his obstructive lung disease and aggravated his non-service-connected hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  Id.

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA. 38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d) .

Thus, section 1151 contains two causation elements-an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

A December 2005 VA record reflects that the Veteran has diagnoses of hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, a permanent pacemaker, and coronary atherosclerosis.  

VA treatment records reflect that the Veteran's pacemaker was replaced in October 2003 and the battery for the pacemaker was replaced in June 2009.  Later that month, the physician noted that the Veteran's V-lead on the pacemaker had an insulation fracture, which was the cause of undersensing.  

A subsequent June 2009 VA treatment record noted an infection at the pacemaker surgical site and the Veteran underwent a generator change.  The physician noted that the biggest concern for pain and swelling at site of incision is infection, particularly MRSA, but presentation was inconsistent with infection due to the absence of drainage and fever.  The Veteran later reported experiencing  swelling and feeling a vibration in his chest.  A June 2009 x-ray showed normal lungs and there was no infection/chest vibration due to leads. 

A July 2009 VA treatment record notes a negative blood cultures that makes infection highly unlikely.

An October 2009 post-operative report indicated that the Veteran underwent a laser partial lead extraction.  It further indicated that synthetic material (probably, parsonent pouch or gauze) was left behind from the previous intervention.  Later that month, the Veteran underwent an additional operation to remove clotted blood from the pectoral pacemaker cavity with no clear identifiable source of bleeding and no frank evidence of infection was noted.  A subsequent October 2009 VA treatment record noted no infection detected and that the Veteran developed larger pectoral hematoma one week following the removal of pacemaker and may have led to a subsequent axillary/brachial DVT.  

A May 2012 VA treatment record notes a diagnosis of restrictive lung disease. 

An August 2012 VA opinion inaccurately concluded that there was no evidence that "suggest any pads or surgical instruments were left in the Veteran's chest with regards to any of his procedures," and therefore, concluded that there is no evidence to support that the hospital care, medical or surgical treatment or examinations, carelessness, negligence, lack of proper skill, nor errors in judgement were responsible for the Veteran's subsequent decline in health status.  

In a November 2016 medical opinion provided by an independent medical expert, the physician explained that retained surgical items may result in acute or subacute complications that are usually related to the anatomic site where the object is left behind.  Some of these complications are infectious in nature and are treatable with removal of the object and standard antimicrobial therapy.  Other complications may be more serious and result in organ damage or viscus perforation.  These acute and subacute complications are treated in a manner that is specific for each complication.  For example, the development of infections and sepsis is treated with removal of the foreign objects and systemic antibiotics.  A perforation is treated with surgical repair.  There is no evidence in the literature that such retained objects result in long-term complications.  In fact, some authors believe that if acute complications do not occur, "Retained sponges may cause no adverse effects in patients and may remain undiscovered for decades."  There is no study or review that finds a retained object seriously affects a patient's pre-existing condition, such as diabetes or hypertension, or that the retained object actually results in the development of new systemic diseases.  The physician further noted that other researchers found no long-term systemic complications and that other researchers who only report acute and short-term complications also do not report any long-term complications.  The physician opined that there is no evidence in the medical record that the Veteran's chronic conditions were altered by the retention of surgical items.  He further explained that the retained foreign object was discovered four months later and noted that a study indicated that a retained object in an individual for forty years resulted only in localized pain with no systemic complications.  He also found no medical records of evidence that his diabetes mellitus, coronary artery disease, hyperlipidemia, were aggravated or required more intensive therapy after the event.  The physician also opined that the retention of the surgical item did not cause any additional disability based on review of the evidence. 

Here, the October 2009 VA treatment record noted that the Veteran developed larger pectoral hematoma one week following the removal of pacemaker, which may have led to a subsequent axillary/brachial DVT.  Although medical opinions that use terminology equivalent to "may or may not" are generally an insufficient basis for an award of service connection, see Winsett v. West, 11 Vet. App. 420, 424 (1998), reading the opinion as a whole and in the context of the evidence of record, it supports that it is at least as likely as not that the current axillary/brachial DVT was caused by the June 2009 operation, when the foreign object was retained.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, even a medical opinion such as this one that is flawed because stated uncertainly has some probative weight.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service).  

However, with regard to the Veteran's contention that the retention of the foreign object caused his lung disease and aggravated his hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis, the Board concludes that compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  Here, the independent medical expert in November 2016 clearly explained that long-term systemic complications do not occur from the retention of foreign objects, and that other researchers who only report acute and short-term complications also do not report any long-term complications.  The physician also noted that infections are common from retained objects and are treated with antibiotics, which is the case here.  The physician also indicated that the retained object was discovered fourth months after the Veteran's surgery, and that a study showed retained objects left in behind for forty years resulted in no systemic complications.  As the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the lay statements of the Veteran and his family indicating all of the medical problems that occurred after the surgery.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the lay testimony as to the occurrence of multiple disorders following surgery is competent and relevant.  However, as to whether these additional disorders were caused by the surgery, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The lay testimony is therefore not competent on this question.  To the extent that the lay evidence is competent, the Board finds the specific, reasoned opinion of the independent medical expert in November 2016 to be of greater weight then the more general assertions of the lay witnesses.

The Board is sympathetic to the contentions of the lay witnesses, as they described a significant degree of disability following the surgery.  However, the Board is bound by VA's laws and regulations, and those laws and regulations require specific elements of causation to satisfy a claim under 38 U.S.C.A. § 1151 and that the evidence be at least evenly balanced on the dispositive issues in order to award benefits.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  For the above reasons, the weight of the evidence is against the claims for the compensation under 38 U.S.C.A. § 1151 for qualifying additional disability, with the exception of the axillary/brachial DVT.

Thus, the Board concludes that the Veteran's lung disease was not proximately caused by an instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or an unforeseeable event attributable to the June 2009 retained foreign object, nor did the retention of the foreign object cause or aggravate his hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis.  As the preponderance of the evidence is against the claims for a lung disease and aggravation of hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Entitlement to compensation under 38 U.S.C.A. § 1151 is therefore not warranted to this extent.

However, for the above reasons, the October 2009 opinion of the VA physician reflects that an additional disability in the form of subsequent axillary/brachial DVT and based on the collective evidence that the cause of this disability was an event not reasonably foreseeable.  As the criteria for compensation under 38 U.S.C.A. § 1151 have been met in this regard, entitlement to compensation under this statute is warranted for axillary/brachial DVT.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for axillary/brachial DVT due to VA surgery is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for lung disease, and aggravation of service-connected hypertension, diabetes mellitus, coronary artery disease, hyperlipidemia, hyperthyroidism, and coronary atherosclerosis unspecified type-ves, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


